Exhibit 13 COMMUNITY SHORES BANK CORPORATION 2 DECEMBER 31, 2012 Selected Financial Information At or For the Year-Ended December 31, (dollars in thousands, except per share data) Results of Operations: Net interest income $ $ $ Provision for loan losses 75 Non-interest income Non-interest expense Income (loss) before income tax ) ) Income tax expense (benefit) 0 ) ) Net income (loss) ) ) Financial Condition: Total assets Loans held for sale Loans Allowance for loan losses Securities Deposits Federal funds purchased and repurchase agreements Notes payable and other borrowings Shareholders' equity ) ) Performance Ratios: Return on average assets 0.13 % ) % ) % Return on average shareholders' equity N/A N/A N/A Net interest margin Efficiency ratio Per Share Data: Earnings (loss) per share - basic $ $ ) $ ) Earnings (loss) per share - diluted ) ) Book value per share ) ) Capital Ratios of Bank: Tier 1 risk-based capital 6.61 % 5.12 % 5.79 % Total risk-based capital Dear Fellow Community Shores Shareholder, 2012 was a pivotal year for our Company.In tandem with the slow, steadily improving local and national economies, Community Shores Bank returned to profitability and the Company stabilized at breakeven.After struggling through one of the worst economic climates in recent history, we believe that we are now well on the road to recovery. Milestones On any prolonged journey, we look for mile markers as indications of how far we have traveled.Last year we made good progress.The Bank achieved four consecutive, profitable quarters resulting in annualized earnings of $749,000. This was better than anticipated and, excluding a one-time gain on sale of Bank owned land, was predominantly realized through normal operations as a result of an intense focus on asset quality improvements and improved funding costs. Regaining and sustaining asset quality health is critical to our financial stability and the realization of an increase in future earnings.With concerted effort, we have experienced continuous improvements in all key asset quality metrics.For the third consecutive year, our non-performing asset (NPA) levels declined, improving an additional $3.3M or 33% from year-end 2011. In evaluating the risk within the NPAs, it is worth noting that over 67% of those loans on non-accrual are paid current under various agreements.Overall, we have experienced a 57% reduction in non-performing loans and other real estate owned since their peak in 2009. As I mentioned last year, a bellwether indicator of improvement is found in delinquency rates.These have continued to trend downward with total delinquent loans declining 198 basis points from the prior year to 3.17%.While still higher than our goal of 2%, Community Shores’ past due loans are now better than the peer group rate of 3.49% at year-end 2012.Tangential to this improvement, we anticipate a reduction in related credit administration expenses in 2013. In addition to our focus on asset quality, we have concentrated on reducing our cost of funds.This has been accomplished with the added benefit of risk reduction through an improvement in the maturity extension of term deposits.We have eliminated all brokered funding and are focusing on increasing our core deposit base.On a consolidated basis, our net interest margin improved slightly, from 3.45% in 2011 to 3.53% at year-end 2012. LandmarksMaterial First Quarter 2013 Events Believing in our recovery, in March of this year, three current directors, one former director and five local community investors agreed to provide funds, in the form of new, senior, secured debt, to Community Shores Bank Corporation.The purpose of the new debt was to facilitate an agreed upon extinguishment of existing senior debt held by Fifth Third Bank.Your Board of Directors, after considering the recommendations of an independent committee of the Board, determined that this transaction provided an immediate, tangible benefit to all Shareholders. While the benefit is clear, taking the net worth per share from a ($0.84) to a positive $2.78, the decision was formulated based upon a determination of the fairness of the terms of the new borrowing, tempered by our strong values and sense of integrity. Of significant importance to this transaction, however, are rules and regulations unique to the industry of banking.Community Shores Bank, although profitable and with cash available, was prohibited from paying dividends to the Company until having earned back all of the losses sustained since 2007.Essentially debt service was effectively curtailed by law. The Bank is expected to achieve, through earnings, the regulatory position of adequately capitalized by March 31, 2013.The Company will have some ability to support the Bank in its efforts to maintain this position.The Bank, as an additional material benefit, will realize an estimated $50,000 quarterly expense reduction in FDIC insurance premiums related to the attainment of the 8.00% (adequately capitalized) total risk based capital ratio. Horizons Over the past five challenging years, our staff has emerged stronger and more adept at anticipating hazards in the road and maneuvering with safety in mind.Despite significant hardships, we have been able to retain and recruit quality employees that are committed to our brand of community banking and customer service.We have benefited from the relationships we maintain with our customers, and the people with whom we partner and work, be it client, vendor or trusted advisor.This year, we were saddened by the passing of our long time legal counsel and friend, Jerome Schwartz.Jerry assisted in the Bank’s organization in 1998 and his wisdom and advice, over the past 14 years, were greatly valued. We would also like to recognize the contributions and assistance provided to us by Mr. Steven P. Moreland, who has been on our board of directors since 2006.Steve leaves our Board upon the completion of his term at this year’s annual meeting.We wish to thank Steve for his many contributions to our organization. While our outlook is positive, we continue to be cautionary in our approach.Concerns about the “fiscal cliff” and the dubious effects of sequestration continue to cast a pall on optimism.The economy is recovering, but robust confidence is still lacking.As we head forward, our near term focus is on sustaining profitability, the unrelenting reduction of non-performing assets, strengthening core deposits and laying the foundation for future asset growth.We are cognizant of the need to improve our technological offerings and have recently augmented our online banking withPopmoney®, a personal payment service that enables you to both send and receive money electronically.We look forward to the implementation of mobile banking applications and remote deposit capture in the near future. We have made significant progress in our journey to recovery, yet we have much left to accomplish.While our capital position has improved perceptibly, we are not yet “well capitalized” by regulatory standards and continue to be hampered by regulatory constraints.Management and your Board of Directors are not complacent and are committed to working diligently, in the best interests of you, our Shareholders, toward securing additional improvements to our capital position.In doing so, we will ultimately regain the ability to grow, provide investment, improved support and assistance to our community and ultimately increase our earnings potentialthereby improving Shareholder value. Sincerely, Heather D. Brolick President and Chief Executive Officer COMMUNITY SHORES BANK CORPORATION Muskegon, Michigan 2 CONTENTS MANAGEMENT’S DISCUSSION AND ANALYSIS 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 31 CONSOLIDATED STATEMENTS OF INCOME (LOSS) 32 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 33 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY 34 CONSOLIDATED STATEMENTS OF CASH FLOWS 35 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 36 SHAREHOLDER INFORMATION 85 DIRECTORS AND OFFICERS 87 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION Community Shores Bank Corporation (“the Company”) is a Michigan corporation and is the holding company for Community Shores Bank (“the Bank”).The Bank owns all of the outstanding capital stock of Community Shores Mortgage Company (“the Mortgage Company”). The Mortgage Company has one wholly-owned subsidiary, Berryfield Development, LLC (“Berryfield”). On September 27, 2002, the Company created Community Shores Financial Services (“CS Financial Services”). In December 2004, a business trust subsidiary was formed called Community Shores Capital Trust I (“the Trust”). The Bank commenced operations on January 18, 1999.The Bank is a Michigan chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation (“FDIC”).The Bank currently has four locations and provides a full range of commercial and consumer banking services in Muskegon County and Northern Ottawa County, Michigan. The Mortgage Company, a wholly-owned subsidiary of the Bank, was formed on March 1, 2002 by transferring a majority of the Bank’s commercial and residential real estate loans at that date in exchange for 100% of the equity capital of the Mortgage Company. On the day of formation, the Mortgage Company commenced operations and became legally able to originate residential mortgage loans. The Bank services all of the portfolio loans held by the Mortgage Company pursuant to a servicing agreement. Management chose to form the Mortgage Company to provide better customer service and to increase the profitability of the mortgage function as well as the consolidated Company. Berryfield, a wholly-owned subsidiary of the Mortgage Company, is a limited liability company that was created in October 2010. The entity’s sole purpose is to oversee the development and sale of vacant lots that have been foreclosed on by the Mortgage Company. The Company filed an election to become a financial holding company pursuant to Title I of the Gramm-Leach-Bliley Act and on September 27, 2002 received regulatory approval. At that time the Company formed CS Financial Services. Currently the only source of revenue that CS Financial Services receives is referral fee income from a local insurance agency, Lakeshore Employee Benefits, formerly Lead Financial. Lakeshore Employee Benefits offers amongst other things employer-sponsored benefit plans. CS Financial Services has the opportunity to earn a referral fee for each sale of employer-sponsored benefits that is transacted by Lakeshore Employee Benefits as a result of a referral made by CS Financial Services. On April 16, 2009, the Company withdrew its election to be a financial holding company. The election was acknowledged by the Federal Reserve Bank of Chicago. The passive income derived from CS Financial Services’ affiliation with Lakeshore Employee Benefits is unaffected by this change. In December of 2004, the Company formed Community Shores Capital Trust I, a Delaware business trust. The Trust is administered by a Delaware trust company, and two individual administrative trustees who are employees and officers of the Company. The Trust was established for the purpose of issuing and selling its preferred securities and common securities and used the proceeds from the sales of those securities to acquire subordinated debentures issued by the Company. A majority of the net proceeds received by the Company was used to pay down the outstanding balance on the Company’s line of credit. The remaining proceeds were used to contribute capital to the Bank as well as support the general operating expenses of the Company, including the debt service on the Company’s subordinated debentures. 1 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS In 2012, the Company recorded consolidated net income for the first time since 2006. The income stemmed mainly from stabilized credit quality and real estate valuations which translated into only a small loan loss provision and notably less foreclosed asset impairment charges. In spite of the improved financial outcome for 2012, the Company’s significant consolidated losses from 2007 through 2011 eroded capital and reduced regulatory capital ratios. The Bank has been deemed undercapitalized since December 31, 2010 according to regulatory capital standards. At that time, the Bank had a total risk-based capital ratio of 7.06%. The net income recorded by the Bank in 2012 along with a significant reduction in risk-weighted assets during that year improved the total risk-based capital ratio to 7.88% at December 31, 2012. Although the Bank remained undercapitalized as of that date, it was within 12 basis points, or approximately $168,000 of achieving an adequately capitalized regulatory capital status. As a result of deteriorating asset quality, poor earnings and falling capital ratios beginning in 2007, the Bank endured additional regulatory scrutiny and entered into a Consent Order with the FDIC and the State of Michigan’s Office of Financial and Insurance Regulation (“OFIR”), its primary regulators, on September 2, 2010. The Bank agreed to the terms of the Consent Order without admitting or denying any charge of unsafe or unsound banking practices relating to capital, asset quality, or earnings. The Consent Order imposes no fines or penalties on the Bank. The Consent Order will remain in effect and enforceable until it is modified, terminated, suspended, or set aside by the FDIC and OFIR. Under the Consent Order, the Bank was required, within 90 days of September 2, 2010, to have and maintain its level of Tier 1 capital, as a percentage of its total assets, at a minimum of 8.5%, and its level of qualifying total capital, as a percentage of risk-weighted assets, at a minimum of 11%. The Bank was not able to meet these requirements within the required 90-day period and remained out of compliance with the Consent Order as of December 31, 2012. The lack of financial soundness of the Bank and the Company’s inability to serve as a source of strength for the Bank resulted in the board of directors entering into a Written Agreement with the Federal Reserve Bank of Chicago (the “FRB”), the Company’s primary regulator. The Written Agreement became effective on December 16, 2010, when it was executed by the FRB. The Written Agreement provides that: (i) the Company must take appropriate steps to fully utilize its financial and managerial resources to serve as a source of strength to the Bank; (ii) the Company may not declare or pay any dividends or take dividends or any other payment representing a reduction in capital from the Bank or make any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval; (iii) the Company may not incur, increase or guarantee any debt or purchase or redeem any shares of its stock without prior FRB approval; (iv) the Company must submit a written statement of its planned sources and uses of cash for debt service, operating expenses and other purposes to the FRB within 30 days of the Written Agreement; (v) the Company shall take all necessary actions to ensure that the Bank, the Company and all nonbank subsidiaries of both the Bank and the Company comply with sections 23A and 23B of the Federal Reserve Act and Regulation W of the Board of Governors (12 C.F.R. Part 223) in all transactions between affiliates; (vi) the Company may not appoint any new director or senior executive officer, or change the responsibilities of any senior executive officer so that the officer would assume a different senior executive officer position, without prior regulatory approval; and finally (vii) within 30 days after the end of each calendar quarter following the date of the Written Agreement, the board of directors shall submit to the FRB written progress reports detailing the form and manner of all actions taken to secure compliance with the provisions of the Written Agreement as well as current copies of the parent company only financial statements. The Company has not yet been able to meet the obligation detailed in part (i) above; as the Company has limited resources with which to support the capital needs of the Bank. The Company’s main liquidity resource is its cash account balance which, as of March 20, 2013, was approximately $785,000 (unaudited). 2 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS On January 3, 2011, the Company was not able to repay its $5 million term loan owed to Fifth Third Bank; nor was the Company able to make the proceeding ten quarterly interest payments. The term loan has been in default for the past 25 months. At December 31, 2012, the total amount owed Fifth Third was $5,763,000. On March 20, 2013, the Company, with approval from the FRB, borrowed $1,280,000 from 1030 Norton LLC, a Michigan limited liability company owned by nine individuals; three directors of the Company, one former director and five local businessmen, and settled its debt with Fifth Third for $500,000. In addition to the payment to Fifth Third, the proceeds of the new senior debt will be used for interest carry, general operations and potential capital support for the Bank. The note bears interest at 8% per annum until paid in full. Interest is payable quarterly in arrears. The note matures on March 31, 2015. The note is secured by all of the issued and outstanding shares of the Bank as evidenced by a pledge agreement between the Company and 1030 Norton LLC dated March 20, 2013. Settling the Fifth Third debt will result in a gain of approximately $5.3 million to be recognized in the first quarter of 2013. As a result of this transaction, the Company is expected to achieve positive shareholders’ equity by March 31, 2013. Also the reduced amount of borrowings is expected to decrease interest expense by approximately $198,000 annually. On August 17, 2011, the Bank was issued a Supervisory Prompt Corrective Action Directive (the “Directive”) because of its undercapitalized capital category at December 31, 2010, its failure to submit a capital restoration plan that satisfies the requirements stipulated in the FDIC Rules and Regulations, and the continued deterioration of the Bank. The Directive stipulated that the Bank be restored to an “adequately capitalized” capital category within 60 days of the issuance of the Directive. During the 60 days, the board made efforts to secure funding and comply with the Directive but was not successful. As such, the Bank was not in compliance with the Directive at the end of 60 days. The board informed the FDIC in a letter dated October 14, 2011 that it was unable to comply with the Directive. There has been no further communications with the FDIC regarding the Directive. Although the Bank remained out of compliance with the Directive at year-end 2012, the Bank’s recorded earnings and the reduction in risk-weighted assets in 2012 moved it closer to the FDIC capital category stipulated in the Directive. Management anticipates that the Bank will continue being profitable and will reach an adequately capitalized regulatory capital position in the first quarter of 2013. Failure to comply with the provisions of the Consent Order, the Written Agreement or the Directive may subject the Bank to further regulatory enforcement action. 3 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The Company’s extended period of net losses, failure to repay its term loan at maturity, non-compliance with the higher capital ratios of the Directive and the Consent Order, and the provisions of the Written Agreement raise substantial doubt about the Company’s ability to continue as a going concern. As a result of this substantial doubt, our auditors added an explanatory paragraph to their opinion on the Company’s December 31, 2012, 2011 and 2010 consolidated financial statements expressing substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Discussion regarding the Company’s plans for continuing operations and consideration of the Company as a going concern are discussed further in Note 19. Management’s progress towards compliance with the Consent Order and the Written Agreement is further discussed in Note 15. As of December 31, 2012, the Bank had 53 full-time employees and 21 part time employees, a decrease of 3.0 full-time equivalent positions since December 31, 2011. Management does not anticipate increasing staff in 2013. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The purpose of this section of the Annual Report is to provide a narrative discussion about the Company’s financial condition and results of operations during 2012.The “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as disclosures found elsewhere in the Annual Report are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. One material estimate that is particularly susceptible to significant change in the near term relates to the determination of the allowance for loan losses.Actual results could differ from the estimate. Allowance for loan losses. The allowance for loan losses is maintained at a level believed adequate by management to absorb probable incurred losses inherent in the consolidated loan portfolio. Management’s evaluation of the adequacy of the allowance is an estimate based on reviews of individual loans and loan groupings, assessments of the impact of current and anticipated economic conditions on the portfolio and historical loss experience. See the Financial Condition section of Management’s Discussion and Analysis and Notes 1 and 3 to the Company’s consolidated financial statements for additional information. Management believes the accounting estimate related to the allowance for loan losses is a “critical accounting estimate” because (1) the estimate is highly susceptible to change from period to period because of assumptions concerning the changes in the types and volumes of the portfolios and anticipated economic conditions and (2) the impact of recognizing an impairment or loan loss could have a material effect on the Company’s assets reported on the balance sheet as well as its net income. Management has discussed the development of this critical accounting estimate with the Board of Directors and the Audit Committee. Income Taxes. Income taxes are accounted for under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. 4 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. Net deferred tax assets are recorded to the extent it is believed that they will more likely than not be realized. In making such a determination, all available positive and negative evidence is considered, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations.In the event it is determined that deferred income tax assets are in excess of their realizable amount, an adjustment to the valuation allowance would be made which would increase the provision for income taxes. In determining the possible realization of deferred tax assets, future taxable income from operations exclusive of reversing temporary differences and tax planning strategies that, if necessary, would be implemented to accelerate taxable income into periods in which net operating losses might otherwise expire is considered. Interest and penalties related to unrecognized tax benefits are recognized within the federal income tax expense (benefit) line in the accompanying consolidated statements of income. Accrued interest and penalties are included within the related tax liability line in the consolidated balance sheets. Foreclosed Assets. Foreclosed assets are acquired through or instead of loan foreclosure and are initially recorded at fair value less estimated selling costs when acquired, establishing a new cost basis. During the time that foreclosed assets are waiting to be sold, there will be occasions that the Bank will need to re-evaluate the individual market values of each asset. If there is evidence that the fair value has declined since the last evaluation, the Bank will incur an impairment charge in order to properly reflect the estimated fair value of the asset at the end of the reporting period. On a quarterly basis, the Bank’s Credit Department analyzes foreclosed asset values to determine the level at which they should be held on our books. FORWARD-LOOKING STATEMENTS This discussion and analysis of financial condition and results of operations, and other sections of the Annual Report contain forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Company, the Bank, the Mortgage Company, Berryfield and CS Financial Services.Words such as “anticipates”, “believes”, “estimates”, “expects”, “forecasts”, “intends”, “is likely”, “plans”, “projects”, variations of such words and similar expressions are intended to identify such forward-looking statements. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions (“Future Factors”) that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. The Company undertakes no obligation to update, amend, or clarify forward-looking statements, whether as a result of new information, future events (whether anticipated or unanticipated), or otherwise. 5 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Future Factors include, among others, changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economy; the ability of the Company to borrow money or raise additional capital to maintain or increase its or the Bank’s capital position or when desired to support future growth; failure to comply with provisions of the Consent Order, Written Agreement or Directive may result in further regulatory action that could have a material adverse effect on us and our shareholders, as well as the Bank; and other factors, including risk factors, referred to from time to time in filings made by the Company with the Securities and Exchange Commission.These are representative of the Future Factors that could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. These risks and uncertainties should be considered when evaluating forward-looking statements. Undue reliance should not be placed on such statements. 2012 OVERVIEW The Company recorded net income for the first time since 2006. Consolidated net income for 2012 was $268,000. The Company’s total assets decreased by 2.1% in 2012 and were $204.2 million at December 31, 2012. For 2012, diluted earnings per share of the Company were $0.18. As detailed herein, improving credit quality and generally stable real estate values translated into very little calculated loan loss provision and fewer foreclosed asset valuation adjustments in 2012. In addition to these reductions, the Company’s net interest margin increased 8 basis points because of a reduction in the cost of funds. Non-interest income results were lower in 2012 as a result of differences in the outcome of foreclosed asset sales as compared to 2011. Operating expenses once again decreased year over year. Improvements were derived largely from a reduction in staff and equipment depreciation expenses and lower FDIC insurance premiums from a shrinking balance sheet. FINANCIAL CONDITION Total assets decreased by $4.4 million to $204.2 million at December 31, 2012 from $208.6 million at December 31, 2011. The year over year decline in assets was evidenced by a decrease in loans offset by an increase in cash on deposit at other financial institutions and an increase in securities. 6 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Cash and cash equivalents increased by $11.4 million to $20.3 million at December 31, 2012 from $8.9 million at December 31, 2011. The increase was essentially from higher balances on deposit at the FRB on the last business day of 2012 compared to the last business day of 2011. The increase in balances held at the FRB was intentional. Since 2008, the FDIC Transaction Account Guaranty Program (“TAG”) has been in place providing unlimited deposit insurance coverage for non-interest bearing transaction accounts at all insured depository institutions.During the time TAG was in place, the Bank’s non-interest bearing transaction account balances more than doubled. TAG was scheduled to and did expire on December 31, 2012. In November, management assessed the Bank’s exposure to non-interest bearing account withdrawals. Using the assessment, management developed a contingency funding plan and implemented steps to retain customer deposits, such as pledging investments directly or indirectly through a repurchase agreement. Management took steps to ensure that the Bank would be able to handle both known and unforeseen withdrawals by increasing liquidity at the FRB. One month following the expiration of TAG, the Bank’s non-interest bearing deposit accounts were roughly 10% lower than the total at year-end 2012 and the FRB liquidity was reduced by $3.2 million. A majority of the activity related to the TAG expiration is deemed to have occurred and management will attempt to reduce the Bank’s balance at the FRB. Although excess liquidity is a conservative posture, it is detrimental to earnings. Management strives to maintain a balance at the FRB of between $7 and $10 million. To reduce the FRB balance to that targeted level, the excess funds will be used for further customer withdrawals and to fund upcoming time deposit maturities. In the second half of 2011, the FRB requested that the Bank collateralize Automated Clearing House (“ACH”) debit activity because of the Bank’s under-capitalized position according to regulatory standards. ACH debits are withdrawals from the Bank’s FRB account and can fluctuate greatly. Although the Bank has held an average balance at the FRB in excess of $19 million for the past two years, FRB payment system risk rules required a collateral assessment, a pledge agreement and an assignment of collateral. The FRB performs the collateral assessment each quarter. The analysis consists of a review of the Bank’s ACH debit activity. The collateral requirement is equal to the day in the quarter with the highest debits and was $4.3 million at December 31, 2012. At year-end 2012, the collateral pledged consisted of $2.1 million of home equity loans and $2.2 million of securities. At year-end 2011, the collateral requirement was $4.5 million. Securities increased by $6.9 million during 2012. The portfolio activity included purchases of $20.2 million, maturities, prepayments and calls of $11.2 million and sales of $1.7 million. In the first quarter of 2012, one security was sold for a gain of approximately $3,000 and in the fourth quarter, three securities were sold for a gain of $19,000. The sales investment activity is mainly driven by the quality and diversification standards specified in the Bank’s investment policy. In 2012, all of the purchases were classified as available for sale. At both December 31, 2011 and 2012, there are no securities classified as held to maturity. Another action step in the contingency funding plan developed to minimize the Bank’s exposure to TAG expiration was to maintain a high level of unencumbered securities to ensure that there would be an adequate amount available to pledge to the Bank’s public fund and repurchase agreement customers.At December 31, 2012, 35% of the investment portfolio was unencumbered. This outcome is up slightly from the 33% unpledged position on December 31, 2011. Since the expiration of TAG on December 31, 2012, $1.1 million additional securities have been pledged to customer repurchase agreements. 7 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS At year-end 2012, $27.0 million of securities were pledged to public fund customers, the FRB, the Federal Reserve Discount Window (“Discount Window”) and customer repurchase agreements. Investment portfolio quality has received much scrutiny over the past several years. The plight of the U.S. bond market and U.S. economy in general as well as the European debt crisis have all either directly or indirectly affected security market values. Regardless, the investment portfolio remains strong with an unrealized net gain of $602,000. Included in this total are unrealized losses of approximately $36,000. At December 31, 2012, there were 12 securities with an amortized cost of $7.2 million having an unrealized loss. One of the 12 had unrealized losses longer than 12 months. At year-end 2012, the Bank conducted its standard review for other-than-temporary impairment (“OTTI”). The unrealized losses referenced above were not determined to be other-than-temporary given the fact that the decline in value is less than 1%, they are all fully guaranteed by the U.S. government, and the fact that the Bank has the ability and intent to hold them until they either recover or mature. The portfolio will continue to be reviewed for impairment in accordance with the Bank’s investment policy. To reduce exposure to future loss (both realized and unrealized) the Bank intends to adhere to the diversification principles outlined in the investment policy and limit issuer concentrations. Besides fully guaranteed U.S. Government and federal agency securities, there were no holdings of securities of any one issuer in an amount greater than 10% of the Bank’s common stock and surplus at December 31, 2012. Loans, including held for sale and portfolio loans, decreased 15% since year-end 2011. Loans held for sale were $6.0 million at December 31, 2012; up from $5.5 million at December 31, 2011. Loans held for sale reflect residential mortgages, Small Business Administration (“SBA”) loans and U.S. Department of Agriculture (“USDA”) loans that have been originated and are in the process of or eligible to be sold to an investor. This small increase in loans held for sale was more than offset by the decrease in portfolio loan balances. At December 31, 2012, portfolio loan balances were $125.8 million; down from $149.7 million at December 31, 2011. Loans held for sale activity for 2012 included $15.6 million of loan originations and $15.4 million of loan sales. The associated gain on the loan sales was $284,000. All of the loan sales in 2012 were derived from residential mortgage loans.In 2011, a large portion of the $296,000 of recorded gains was derived from selling residential mortgage loans.However, $124,000 of the $296,000 was earned from selling the guaranteed portions of three SBA loans totaling $2.4 million. The Bank is no longer originating SBA loans with the intention of selling the guaranteed portion in the secondary market. The increase in loans held for sale is primarily the result of one construction loan. The loan is guaranteed by the USDA. The construction phase of the project was completed during the year and the loan transitioned to a term note. The guaranteed portion is now salable in the secondary market. Management has not determined if the Bank will sell the guaranteed portion of this loan but intends to keep that option open. It is likely that the loan will remain in the held for sale category until a decision is made. 8 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS A majority of the portfolio loan decreases were to the commercial and commercial real estate portfolios.The downward movement in those two categories comprised 84% of the total decline but there were decreases to every category of loans except residential mortgages. Although the reduction in total loans outstanding was significant, the commercial-oriented concentration of the portfolio did not materially change. At December 31, 2012, the concentration of commercial and commercial real estate loans was 77% of the Bank’s total loan portfolio, only one basis point less than year-end 2011. The Bank has maintained its wholesale focus since opening in 1999. Unfortunately, the sustained economic weakness both nationally and locally affected many borrowers in the Company’s two largest portfolio segments since 2008. During that time the credit deterioration of customers in those segments, particularly commercial real estate, increased the overall risk profile of the Bank. The Bank incurred significant expenses to support the assessed risk which negatively affected the Bank’s earnings and capital. Over the past 12 months, Management believes that the economy in our markets has stabilized substantially. Loan credit quality has improved. The Bank’s loan related expenses were greatly reduced helping to restore the Bank to profitability. Recorded profits along with a reduction in the loan portfolio increased the Bank’s regulatory capital ratio and somewhat reduced the risk profile of the Bank. Even so, the Bank remains diligent about monitoring its loan portfolio and will continue to develop and educate lenders and credit staff, and to invest time into the design and overall strengthening of the Company’s credit risk assessment processes. Simply put credit risk is the risk of borrower nonpayment typically on loans although it can be applicable to the investment portfolio as well. In both cases, avoiding portfolio concentrations in any one type of credit or in a specific industry helps to decrease risk; however, the risk of nonpayment for any reason exists with respect to all loans and investments. The Bank recognizes that credit losses will be experienced and will vary with, among other things, general economic conditions; the creditworthiness of the borrower over the term of the debt; and in the case of a collateralized loan, the quality of the collateral. The Bank has developed a detailed process to estimate credit risk. The process is discussed at length in Note 1 to the Company’s financial statements. At each period end, the balance in the allowance for loan losses is based on management’s estimation of probable incurred credit losses. The estimation is the result of loan portfolio analysis completed utilizing a detailed methodology prescribed in the Bank’s credit procedures. Management reviews and analyzes the loan portfolio on a regular basis for the purpose of estimating probable incurred credit losses. The analysis of the allowance for loan losses is comprised of two portions: general credit allocations and specific credit allocations. General credit allocations are made to various categories of loans based on loan ratings, delinquency trends, historical loss experience as well as current economic conditions. The specific credit allocation includes a detailed review of a borrower and its entire relationship resulting in an allocation being made to the allowance for that particular borrower.A loan becomes specifically identified when, based on current information and events related to that particular borrower, it is probable that the Company will be unable to collect the scheduled payments of principal and interest according to the contractual terms of the loan agreement. 9 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The allowance for loan losses is adjusted accordingly to maintain an adequate level based on the conclusion of the general and specific analysis. There are occasions when a specifically identified loan requires no allocated allowance for loan losses. To have no allocated allowance for loan loss, a specifically identified loan must be well secured and have a collateral analysis that supports a loan loss reserve allocation of zero. At December 31, 2012, the allowance for loan losses totaled $3.4 million; a decrease of $1.9 million compared to the year-end 2011 balance. The ratio of allowance to gross loans outstanding decreased to a level of 2.69% at December 31, 2012 compared to 3.54% at year-end 2011. The decrease is comprised of specific allocations decreasing by $1.2 million and general allocations decreasing by $736,000 in the 12 month period of 2012. Management believes that the trend of the general component of the allowance for loan losses is in line with improvement in the economy, local unemployment, a reduction in delinquency and an overall improvement in credit quality. At December 31, 2012, the allowance contained $1.8 million in specific allocations on impaired loans whereas at December 31, 2011 there was $3.0 million specifically allocated. At year-end 2012, there was $11.7 million of recorded investment on specifically identified loans compared to $15.9 million at year-end 2011. At year-end 2012, there was $5.1 million of recorded investment on specifically identified loans requiring no reserves, a decrease of $2.4 million compared to year-end 2011. For both year-end 2011 and 2012, over 40% of specifically identified loans required no reserves. In many cases, these loans had charge-offs since the time of their initial impairment, which reduced principal to the current value of assigned collateral or expected repayment; therefore no further specific reserve is required on these loans. Recorded investment on specifically identified loans requiring reserves was $6.6 million at year-end 2012 compared to $8.4 million at year-end 2011. Although there were many changes to the specifically identified loan pool during 2012, the overall decrease in recorded investment on specifically identified loans requiring reserves was largely attributable to one borrower whose $3.1 million loan was restructured during the first quarter of 2012 in a modification that is commonly referred to as an A-B note structure. In these types of modifications, a detailed analysis of the borrower’s financial condition is performed and the total debt is separated into two notes. The first note (“note A”) is underwritten to be supported by current cash flows and collateral and the second note (“note B”) is made for the remaining unsecured debt. Note B is immediately charged-off after closing with collection occurring only after note A is completely repaid. Specific allocations of $676,000 were removed from the reserve when note B was charged off. The general component of the allowance for loan losses as a percentage of non-specifically identified loans was 1.72% at December 31, 2011. Although the national economy has not returned to pre-recession levels, Management has observed stabilization in the local economy and believes that stabilization has translated into fewer instances of new, unforeseen impairment during the year. Improvement in credit quality are reflected in lower delinquency, fewer loans on non-accrual and most importantly, a $5.7 million decrease in substandard (grade 6 or higher) commercial and commercial real estate loans from year-end 2011 to year-end 2012. As a result of these improving trends, the general component of the allowance for loan losses was decreased to 1.37% of total non-specifically identified loans at December 31, 2012. 10 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The total of all allocations included in the allowance by loan segment at December 31, 2012 and 2011 was as follows: Percent of Percent of Loans in Each Loans in Each Balance at End of Period Category to Category to Applicable to: Amount Total Loans Amount Total Loans Commercial $ 31.7 % $ 33.4 % Commercial Real Estate Consumer Residential $ 100.0 % $ 100.0 % The methodology used to determine the adequacy of the allowance for loan losses is consistent with the prior year. In 2012, minor enhancements to the process employed to calculate historical loss migration and to evaluate collateral in the case of specifically identified credits continued to be made. Most recently a certain category of riskier home equity loans were delineated and assigned a higher allocation in the allowance for loan losses.The referenced category of home equity loans are those where the Bank is a junior lien holder behind other lending institutions and where the borrower has some form of financial difficulty. Similarly, since 2010, the Bank has segregated the historical losses on land development loans. Recognizing that losses within the land development class were not necessarily indicative of those that are likely to occur in the entire commercial and commercial real estate segments, these losses are excluded from historical loss calculations. Management continues to monitor the allocation and make necessary adjustments based on portfolio concentration levels, actual loss experience, the financial condition of the borrowers and the economy. For more detailed information related to the calculation of the allowance for loan losses, see Note 1 to the financial statements. Another factor considered in the assessment of the adequacy of the allowance is the quality of the loan portfolio from a past due and non-accrual standpoint. Year over year, the Bank observed a decrease in the recorded investment of past due and non-accrual loans of $3.7 million; a $1.0 million decrease in total accruing past due loans and a $2.7 million decrease in non-accrual loans. The recorded investment in accruing loans past due 30-59 days was $131,000 at December 31, 2012, a decrease of $744,000 since year-end 2011. Bank staff is working diligently with customers to keep the level of past due loans down by maintaining a program of regular communication with borrowers. This level of communication often assists lenders in proactively identifying troubled credits early which helps to minimize the magnitude of loss in some cases. In addition to our lenders, the Bank has two full-time employees dedicated to overseeing past due customer relationships. As a result of this diligence, the average number of days past due of the loans in the 30-59 day category was 41 on December 31, 2012. There were only seven notes in this past due category at December 31, 2012 compared to ten on the same day in 2011. 11 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The accruing 60-89 day past due category consisted of four loans with a recorded investment of $130,000 at December 31, 2012. This past due category decreased by $264,000 when compared to the year-end 2011 balance of $394,000. Half of the loans 60-89 days past due at year-end 2012 were to one borrower.Although there were payments collected in January 2013, the borrower still remains just over 60 days past due. There were no notes past due 90 days or greater at year-end 2012 still accruing interest. The recorded investment was $27,000 at year-end 2011. The Bank’s delinquency has been reduced compared to prior periods and compares favorably to typical industry averages. The credit review process will continue to be stringent; however, it is possible that past dues could fluctuate in future periods. Non-accrual loans totaled $3.9 million at December 31, 2012. This was an overall decrease of $2.7 million compared to 2011 year-end totals. The majority of the non-accrual notes are secured by developed real estate, only 2% of the total is secured by undeveloped real estate. At December 31, 2012, there were specific allocations of $1.4 million in the allowance for any estimated collateral deficiency on non-accrual loans. In addition to the specifically identified impaired loans quantified in Note 3, the Bank also monitors industry concentrations. When a particular industry is facing circumstances that could translate into higher risk for the Bank, management will segment the loans even if they are performing in order to subject them to a higher level of scrutiny. The classification of these loans, however, does not necessarily imply that management expects losses but that the nature of the borrower’s projects in the current economic environment deserves closer monitoring. One particular loan segment that received much scrutiny over the last few years is land development. At year-end 2012, the balance of land development loans was $1.8 million, a reduction of $815,000 since year-end 2011. Charge-offs in this category were $140,000. Although management will continue to examine the remaining credits in this segment periodically as specified by our loan policy, the assessed risk for this category is considerably less. The other category that is delineated and separately analyzed is home equity loans where the Bank is a junior lien holder behind other lending institutions and where the borrower has some form of financial difficulty. The balance of these loans totaled $1.3 million at year-end 2012. During 2012, home equity charge-offs were $83,000. Although the charge-offs were relatively low, the Bank expects to continue segregating this category. For 2012, the ratio of net charge-offs to average loans was 1.44% up from 1.22% in 2011. In both years, net charge-offs aggregated $2.0 million and coincidentally, in each year 38 loans were charged-off. The ratio is higher between the two year-end periods because the average loans outstanding were higher in 2011. 12 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS In 2012, $1.2 million of the recorded loan charge-offs had specific reserves at year-end 2011. The remaining charge-offs were covered by the $736,000 decrease in general reserves resulting from the decline in the loan portfolio and the improvement in credit quality. Many considerations are made prior to charging off a loan. The Bank’s loan policies have very specific guidelines. The Bank’s declining past due levels seem to indicate that there are likely to be fewer impairments and charge-offs going forward, however as seen this year, charge offs can also occur on long term specifically identified loans. Regardless of the source, it is likely that future charge-offs will be lower during this period of stabilization. Throughout the turbulent credit cycle, the Bank made many changes to its credit administration process. There is an experienced officer leading the Bank’s credit area and all lenders are focused on working with current customers to improve the quality of the Bank’s loan portfolio. Bi-weekly meetings occur among loan personnel to discuss identified weak credits and frequent internal loan review sessions are held. To supplement the internal processes, the Bank engages an independent firm to perform a credit review. Since 2008, the external credit review was performed bi-annually to address the rapidly changing credit market. Now that credit quality is stabilizing and the loan portfolio is smaller, management will return to an annual third party review beginning with the 2013 engagement. The internal process will remain unchanged. Premises and equipment were $9.4 million at December 31, 2012. This was a decrease of $984,000 from the balance of $10.4 million on December 31, 2011. In June, the Bank completed the sale of land it had purchased in the fourth quarter of 2006 for expansion of its branching system. The property was located on Apple Avenue in Muskegon County. The book value of the land sold was $790,000. There was a gain recorded of $218,000. Foreclosed assets decreased $470,000 since December 31, 2011 and were $2.8 million at December 31, 2012. These assets consist of relinquished properties through the collection process which were previously customer collateral supporting various borrowings. These properties are held until they can be sold. In 2012, 12 properties were added increasing the total of foreclosed assets by $1.4 million. Additionally, 18 properties, 11 lots and two parcels of vacant land were sold for $1.4 million during the same year. There were net losses on these sales of $57,000. One property with no recorded book value was surrendered to the county in 2012. In aggregate, the inventory of held properties was written down by $380,000 during the year. At December 31, 2012, there were 24 real estate holdings compared to 31 at December 31, 2011. Each quarter foreclosed assets are written down to fair value based on a professional appraisal or other common means of valuation. As real estate values stabilize, valuation adjustments have decreased. Valuation adjustments decreased by $668,000 when comparing 2012 to 2011. Although the current valuations of the properties held are justifiable, there may be cases where the Bank agrees to accept a sales price that is less than the current valuation and a loss is recorded. Deposit balances were $184.2 million at December 31, 2012, down from $191.5 million at December 31, 2011. The $7.3 million net decline was the result of time deposits decreasing by $18.4 million and all other deposit categories increasing in aggregate by $11.1 million. The FDIC TAG program that offered unlimited insurance coverage for non-interest-bearing transaction accounts expired on December 31, 2012 which had some effect on the shifting of existing customer balances. 13 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS In the third quarter of 2012, one customer transferred from the Bank’s repurchase agreement product into a non-interest demand account. This transfer is responsible for 33% of the increase since year-end 2011. The remaining increase stemmed mostly from existing business and public fund customers. Since year-end 2011, interest bearing demand deposit accounts have risen by $3.4 million. The increase is due to several existing customers increasing their balances. More than offsetting the increase in other deposit categories was a net decline of $18.4 million in the Bank’s time deposit balances during 2012. A portion of the reduction since year-end 2011 was the final brokered time deposit maturity of $3.5 million. The Bank’s Consent Order with the FDIC prohibits the use of brokered deposits. The Bank has not issued any brokered deposits since January of 2010. An internet deposit listing service is now used to obtain time deposits when they are needed for liquidity. During 2012, liquidity was not much of an issue. With a significant amount of unplanned loan repayments, the Bank was able to reduce both local and internet time deposit holdings as they matured. Since year-end 2011, local time deposits were reduced by $8.0 million and internet deposits were reduced by $6.9 million. Since excess liquidity remains at the FRB, the Bank will continue to fund the maturity of time deposits for a period of time. Non-deposit funding sources for the Bank, at December 31, 2012, included customer repurchase agreements, Federal Home Loan Bank (“FHLB”) advances and FRB Discount Window borrowings. Typically, unexpected fluctuations in the Bank’s daily liquidity position beyond the amount available in the Bank’s FRB account drive borrowings from these resources. The only source with an outstanding balance at year-end 2011 or 2012 was customer repurchase agreements. At year-end 2012, repurchase agreement balances were $10.2 million, an increase of $2.4 million since year-end 2011. Transactions related to two customers were responsible for a $2.5 million increase in customer repurchase agreements. One customer closed its repurchase account and transferred the entire balance to non-interest demand deposits. The balance outstanding at year-end 2011 was $2.2 million. Another customer increased their balance by $4.7 million since December 31, 2011. There were no outstanding borrowings from either the FHLB or the Discount Window. Similar to repurchase agreements, the Bank is required to pledge assets to collateralize potential borrowings with the FHLB and the Discount Window. At December 31, 2012, the Bank had residential mortgage loans with a book value of $3.1 million pledged to the FHLB which providedthe Bank with the ability to borrow approximately $2.1 million. The Bank has access to unencumbered securities in its investment portfolio that could be pledged to increase the borrowing capacity. At year-end 2012, there were over $14 million of securities within the investment portfolio that could be pledged. 14 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS As a result of the Consent Order, the Bank is only eligible for secondary credit at the Discount Window. Secondary credit, in essence, mandates that the Bank must fully utilize its other resources before it requests to borrow at the Discount Window. The request would then need to be authorized by the FDIC. Management does not believe the Bank is likely to utilize either the FHLB or the Discount Window in the foreseeable future. The Bank’s FRB liquidity would have to be completely exhausted before resorting to the utilization of either of these borrowing facilities. In 2012, the Bank’s balance at the FRB averaged $19.9 million. In 2013, the Bank’s FRB average balance may be lower. As discussed earlier, management is striving to maintain an FRB balance that ranges from $7 million to $10 million in order to assist in improving the Company’s net interest margin. Even with a lower target balance, management anticipates that there is sufficient liquidity to support unforeseen funding needs based on the past history of the Bank’s cash management program. Subordinated debentures outstanding at December 31, 2011 and 2012 remained at $4.5 million. On December 17, 2004, the Trust, a business trust subsidiary of the Company, using the proceeds from the sale of 4,500 Cumulative Preferred Securities (“trust preferred securities”) at $1,000 per security, purchased an equivalent amount ($4.5 million) of subordinated debentures from the Company. Similar to the rate on the trust preferred securities, the subordinated debentures carry a floating rate of 2.05% over the 3-month LIBOR and was initially set at 4.55125%. The current rate of interest is 2.36%. The stated maturity is December 30, 2034. Interest payments on the subordinated debentures are payable quarterly on March 30th, June 30th, September 30th and December 30th. The terms of the subordinated debentures, the trust preferred securities and the agreements under which they were issued, give the Company the right, from time to time, to defer payment of interest for up to 20 consecutive quarters, unless certain specified events of default have occurred and are continuing.The deferral of interest payments on the subordinated debentures results in the deferral of distributions on the trust preferred securities. In May of 2010, the Company exercised its option to defer regularly scheduled quarterly interest payments beginning with the quarterly interest payment that was scheduled to be paid on June 30, 2010. The Company’s deferral of interest does not constitute an event of default. During the deferral period, interest will continue to accrue on the subordinated debentures.Also, the deferred interest will accrue interest.At the expiration of the deferral period, all accrued and unpaid interest will be due and payable and a corresponding amount of distributions will be payable on the trust preferred securities. The indenture under which the subordinated debentures were issued prohibits certain actions by the Company during the deferral period.Among other things, and subject to certain exceptions, during the deferral period, the Company is prohibited from declaring or paying any dividends or distributions on, or redeeming, purchasing, acquiring or making any liquidation payment with respect to, any shares of its capital stock.Although the Company has not determined the duration of the deferral period, as of December 16, 2010, under the FRB Written Agreement, the Company is prohibited from making any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval. At December 31, 2012, the accrued interest payable on the subordinated debentures was approximately $326,000. 15 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Under applicable Federal Reserve Board guidelines, the trust preferred securities constitute a restricted core capital element.The guidelines provide that the aggregate amount of restricted core elements that may be included in tier one capital must not exceed 25% of the sum of all core capital elements, including restricted core capital elements, net of goodwill less any associated deferred tax liability. Any remaining amount is treated as tier two capital for risk-based capital purposes. Additionally, tier two capital cannot exceed tier one capital. At both December 31, 2011 and 2012, none of the $4.5 million qualified for either tier one or tier two capital at the Company. The exclusion of the trust preferred securities as capital is directly related to the erosion of core capital since 2007. The Company had a $5.0 million term loan with Fifth Third Bank (“Fifth Third”) secured by the common stock of the Bank that was in default at year-end 2011 and 2012. The total principal balance outstanding at both period ends was $5,000,000.In addition to the outstanding principal due, there was accrued interest of $763,000 at December 31, 2012. The Company did not have the resources to pay the last ten quarterly interest payments. The outstanding principal had an interest rate of 6.00% per annum; 275 basis points above Fifth Third’s prime rate.The total interest due to Fifth Third at year-end 2011 was $458,000. On March 20, 2013, the Company, with approval from the FRB, borrowed $1,280,000 from a group of investors and settled its debt in full with Fifth Third for $500,000. At closing, Fifth Third released its secured interest in the common stock of the Bank. The new senior debt bears interest at a fixed rate of 8.00% per annum and is payable quarterly, in arrears. The new note matures on March 31, 2015 and is secured by the Bank’s common stock. Accrued expenses and other liabilities increased $392,000 since December 31, 2011 and were $1.6 million at December 31, 2012. The increase is mostly from the accumulating interest payable on the Company’s subordinated debentures and term loan with Fifth Third. In spite of net income recorded in 2012, the Company’s shareholders’ equity was negative at year-end. At December 31, 2012, shareholders’ equity was $(1,239,000); an increase of $181,000 since year-end 2011. The increase is the result of consolidated income of $268,000 slightly offset by an $87,000 decrease in accumulated comprehensive income from a decrease in the market value of the investment portfolio. According to prompt corrective action regulations, the Bank was considered undercapitalized at both year-end 2011 and 2012. At December 31, 2012, the Bank’s total risk-based capital ratio was 7.88% and its tier one to average assets ratio was 4.53%.The Bank’s total risk-based capital ratio at December 31, 2011 was 6.40%. Its tier one to average assets ratio was 3.79% at year-end 2011. The improvement stems from the Bank’s earnings in 2012 coupled with a reduction of risk-weighted assets. Under the Consent Order, the Bank is required to have and maintain its level of tier one capital, as a percentage of its total assets, at a minimum of 8.5%, and its level of qualifying total capital, as a percentage of risk-weighted assets, at a minimum of 11%.The Consent Order capital requirements were effective beginning with the December 31, 2010 capital reporting period.The Bank was not in compliance with required capital ratios at year-end 2010 and failed to achieve those levels in 2011 or 2012. 16 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS In order to attain the level of capital required by the Consent Order, the Bank would have needed additional capital of $7,917,000 on December 31, 2012 based on its asset mix and size. This is a decrease of $2.4 million compared to the $10,320,000 that would have been needed on December 31, 2011. The Directive, issued by the FDIC to the Bank on August 17, 2011, stipulated that the Bank be restored to an “adequately capitalized” capital category by October 17, 2011. To reach a level of adequately capitalized, according to FDIC prompt corrective action guidance; the Bank would have needed a capital contribution of roughly $2,600,000 based on its asset mix and size on December 31, 2011. Although the board made efforts to secure funding and comply with the Directive, they were not successful. As such, the Bank was not in compliance with the Directive by the required date. The board informed the FDIC in a letter dated October 14, 2011 that it was unable to comply with the Directive. There has been no further communications with the FDIC regarding the Directive. At year-end 2012, although the Bank was still out of compliance with the Directive, the additional capital required was reduced to $168,000. Management expects to achieve this through earnings in the first quarter of 2013. Nonetheless, the board’s efforts to garner capital for the Bank still continue. On March 20, 2013, when the Company settled its debt with Fifth Third for less than book value, the cancellation of debt was considered income to the Company. The income from this transaction was roughly $5,328,000 and resulted in the Company’s retained earnings shifting from negative to positive. RESULTS OF OPERATIONS The Company had consolidated earnings of $268,000 for 2012 which was an improvement of approximately $2.7 million over the net loss of $2.4 million recorded a year earlier.On a per share basis there was an improvement of $1.86. The Company’s diluted earnings per share was $0.18 in 2012. This result was an improvement over diluted earnings per share of $(1.68) in 2011. The Company had a retained deficit of $14.8 million at December 31, 2012 compared to a retained deficit of $15.1 million at December 31, 2011.The earnings improvement is further depicted when comparing the operating ratios of each 12 month period. The table below illustrates three key performance measures for the years ended December 31, 2012 and 2011: Return on average assets 0.13 % ) % Return on average shareholders’ equity N/A N/A Average equity to average assets ) The main contributing factors to the losses since 2007 were deteriorating credit quality, declining property values and increased credit administration expenses. Similar expenses in 2012 are much lower comparatively. In addition to continuing its cost cutting measures, the Company focused on improving its cost of funds both from a mix and rate standpoint. In spite of lowering the funding expense, there was an overall reduction in net interest income due to the significant reduction in loans since year-end 2011. Even so, there was a general improvement in the Company’s net interest margin. 17 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS For 2012, net interest income was $6.9 million compared to $7.5 million for 2011.The change represents an 8% decrease compared to 2011’s results. In addition to interest being earned on the loan portfolio, interest is also derived from the securities portfolio and interest-bearing correspondent accounts. Since the loan portfolio makes up roughly 71% of the Company’s average earning assets, changes to its associated income will have a significant impact on net interest income and net interest margin results. The Company attempts to mitigate interest rate risk in its loan portfolio in many ways. Two of the methods used are to balance the rate sensitivity of the portfolio and to avoid extension risk. At December 31, 2012, there were 71% of the loan balances carrying a fixed rate and 29% a floating rate, the same as year-end 2011. Shifts in the rate sensitivity of the loan portfolio are typically the result of the types of loans that paid off during the year and shifts in customer preference at the time a loan is renewed. Since 2007, the interest rate sensitivity of the portfolio has gone from nearly balanced to the mix described above. If the Bank does not have a more balanced loan portfolio when rates begin to rise it may be detrimental to earnings. A more equitable balance between fixed and floating rate loans is desired and is useful for protecting net interest income during upward or downward movements in rates. Management strives to optimize the repricing mix in an effort to protect the earnings of the Company but the duration of this low rate environment has influenced customer preference having a notable impact on these internal goals. Based on the most recent communications from the Federal Open Market Committee, rates are forecasted to remain low until at least 2014. Avoidance of extension risk is the other important means to mitigate interest rate risk. In periods of low interest rates, it is generally not advantageous for a financial institution to book long-term, fixed rate notes like 15 or 30 year residential mortgage loans. Since the Bank enhanced its mortgage line of business in 2007, the intention has been to sell 75-90% of all long-term residential mortgages originated. In 2012, residential loan sales were 86% of the total originated; similar to the 85% experienced in 2011. Any increase in the residential mortgage loan portfolio resulting from the loans originated and not sold is not expected to markedly change the maturity distribution of the Bank’s total loan portfolio. At December 31, 2012, the maturity distribution of the Bank’s loan portfolio was relatively balanced between short-term (less than one year) and long-term (greater than five years) maturities. Short-term maturities comprise approximately 29% of the loan portfolio and 22% of the loan portfolio has a maturity greater than five years. 18 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The contractual loan maturities and rate sensitivity of the loan portfolio at December 31, 2012 are included below: Within Three to One to After Three Twelve Five Five Months Months Years Years Total Commercial $ Commercial Real Estate: General Construction Consumer: Lines of credit Other Credit card 0 Residential 0 $ Loans at fixed rates $ Loans at variable rates $ For 2012, average earning assets decreased $21.9 million. The year over year reduction in the loan portfolio, the increased securities purchased for pledging and the continued FRB liquidity equated to a small change in the distribution of earning assets.Loans remain the largest category at 71%; down four percent since year-end 2011. Securities was the next largest category and was 19% of earning assets at year-end 2012. The purchases made throughout the year increased the concentration by three percent. The concentration of interest-bearing deposits at other financial institutions as a percentage of earning assets was 10% for 2012 and had increased one percent compared to 2011. On average, deposits at other financial institutions earn essentially 25 basis points. Management recognizes the detrimental impact to the Company’s net interest margin as a result of maintaining excess liquidity and intends on reducing the concentration in 2013. As mentioned above, the Bank increased its investment portfolio during 2012. Many of the purchases were made in the fourth quarter of 2012 in preparation for the expiration of TAG. Therefore the increase is not necessarily reflected in the 12 months average.Average securities outstanding was $903,000 more in 2012 compared to the same period end in 2011. In spite of increased holdings, the average rate earned declined 41 basis points, decreasing interest income generated from this category in 2012 by $131,000 when compared to 2011. In addition to making purchases to prepare for TAG expiration, purchases were also made to replace bonds that were called by the issuer prior to maturity. In any event, the bonds purchased throughout 2012 were at rates that were consistently below the average portfolio rate. The weighted average rate of the bonds that were sold, called or matured in 2012 was 1.607%. The weighted average rate of the purchases in 2012 was 1.072%. Given the forecast for a continued low rate environment, it is likely that investment purchases during the next year will continue to be made at rates below the current portfolio average. Average loans outstanding decreased $23.9 million during 2012. In addition to fewer loans on the books, the average rate earned on the loan portfolio declined 33 basis points. The internal prime lending rate remained the same for both 2011 and 2012. Fewer loans outstanding produced $1.9 million less interest income. Also included in the loan interest outcome is the reversal of $63,000 of interest income for loans that were either charged-off or put on non-accrual status in the year. The interest reversal had a five basis point effect on the average rate earned on loans. 19 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Currently, the Bank’s internal prime lending rate is 5%; 175 basis points higher than the Wall Street Journal prime rate. There is increasing competitive pressure to lend at rates that are below the Bank’s internal prime lending rate. Since the Bank is prohibited through the Directive from growing assets, it is a priority of the Bank to retain as many loans as possible. As such, management may selectively use lower rates to retain qualifying, existing customers. This may result in further reduction in the yield on the loan portfolio in the future. Interest-bearing liabilities are made up of deposits, repurchase agreements, FHLB advances, notes payable and subordinated debentures. Together these interest-bearing liabilities, on average, decreased $24.8 million during 2012. In spite of the decrease, the composition of interest-bearing liabilities did not change materially. The largest rate bearing funding category is deposits. In 2012, deposits made up 89% of interest-bearing liabilities while the concentration was 90% in 2011. Because of the heavy concentration of deposits, an improvement in the average rate paid on this liability category has a significant influence on the cost of funds. The average rate paid on overall funding costs decreased 61 basis points year over year mostly due to a 71 basis point reduction in the blended rate paid on deposits year over year. A majority of the progress achieved on lowering the blended cost of interest-bearing deposits came from reducing the level of time deposits outstanding as well as the average rate paid on the time deposit portfolio, the largest deposit category and typically the most expensive. In the Financial Condition discussion, it was noted that the time deposit portfolio was reduced by $18.4 million in 2012. The associated reduction in interest expense as a result was estimated to be $447,000.Additionally, the average rate on the time deposit portfolio was reduced by 29 basis points during the year. The estimated reduction to interest expense was $985,000. At year-end 2012, the time deposit portfolio carried an average rate of 1.08%. At the same period end in 2011, the average rate of the time deposit portfolio was 1.37%. Although repricing opportunities on time deposits continue to exist it is to a lesser extent because of the duration of the low rate environment. Over the next 12 months, nearly $46 million in time deposits (25% of total deposits) will either mature and not be replaced or reprice to current market rates which are roughly 20 basis points lower. Although the average balance of notes payable, subordinated debentures and FHLB advances between 2011 and 2012 was consistent, there was a 16 basis point increase in the average rate paid on subordinated debentures between the two years. The interest rate paid on subordinated debentures is floating and resets four times during the year. 20 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Some of the factors affecting both net interest spread and net interest margin were mentioned above, including the mix of interest-earning assets and liabilities as well as the interest rate sensitivity of the various categories.To illustrate the Company’s condition, the following table sets forth certain information relating to the Company’s consolidated average interest-earning assets and interest-bearing liabilities and reflects the average yield on assets and average cost of liabilities for the period indicated.Such yields and costs are derived by dividing income or expenses by the average daily balance of assets or liabilities, respectively, for the periods presented: Years Ended December 31: Average Average Average Average Balance Interest Yield/Rate Balance Interest Yield/Rate Assets Federal funds sold and interest- bearing deposits with banks $ $ 0.24 % $ $ 0.24 % Securities 1 Loans 2 Other assets $ $ Liabilities and Shareholders’ Equity Interest-bearing deposits $ FRB borrowings and repurchase agreements Subordinated debentures, notes payable and FHLB advances Noninterest-bearing deposits Other liabilities Shareholders’ Equity ) $ $ Net interest income Net interest spread on earning assets 3.37 % 3.26 % Net interest margin on earning assets Average interest-earning assets to average interest-bearing liabilities 1 Includes Federal Home Loan Bank Stock. 2 Includes loans held for sale and non-accrual loans 21 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS As displayed in the preceding table, in 2012 the Company’s net interest spread improved by 11 basis points, from 3.26% in 2011 to 3.37% in 2012, and the Company’s net interest margin on earning assets increased by 8 basis points. The margin was 3.53% for the 12 months ended December 31, 2012 and 3.45% for the 12 months ended December 31, 2011. As a further demonstration of the effect of rates and volume on this outcome, below is a table displaying the change in interest income and interest expense on interest-earning assets and interest-bearing liabilities segregated between change due to volume and change due to rate: Year-ended December 31, 2012 over 2011 Total Volume Rate Increase (decrease) in interest income Federal funds sold and interest-bearing deposits with banks $ $ $ ) Securities ) ) Loans ) ) ) Net change in interest income ) ) ) Increase (decrease) in interest expense Interest-bearing deposits ) ) ) FRB borrowings and repurchase agreements ) ) ) Subordinated debentures, notes payable and FHLB advances 0 Net change in interest expense ) ) ) Net change in net interest income $ ) $ ) $ As shown above, the decreases to interest income resulted mainly from fewer loans on the books while reductions in interest expense were derived primarily from decreases to the average rate paid on deposits. The Bank’s net interest margin will be challenged in 2013. Although there is incremental repricing opportunity in the time deposit portfolio, the lending staff will likely need to lower rates on the lending side in order to retain customers since the Bank’s internal prime is 175 basis points above the market. In light of these factors, the Company’s net interest margin may decrease in 2013. The provision for loan losses was $75,000 in 2012; a $2.4 million reduction compared to 2011’s provision. In 2011, the expense was significantly impacted by weak credit quality and unpredictable collateral values on impaired loans. During 2012, in addition to improvement in credit quality and stabilization in collateral values, there were $23.8 million fewer loans in the portfolio. Amounts in the allowance previously allocated to those loans were available for both general and specific allocations during 2012. As a result of all of these reasons, there was a significant reduction in the expense between the two 12 month periods. 22 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Management continues to use the same process for monitoring credit quality, delinquency and impaired loans. The process is intended to assess the level of allowance for loan losses which appropriately reflects the risk in the loan portfolio. Although the methodology for calculating the allowance and the required provision for loan losses is considered by management to be consistent and reasonable, the allowance level and required provision are estimates. The provision may be increased or decreased in the future to achieve the desired balance in the allowance. At December 31, 2012, management believes that the allowance level was adequate and justifiable based on the factors discussed earlier (see Financial Condition). Non-interest income recorded in 2012 was $1.7 million, which reflects a $235,000 decrease since 2011. Many categories contributed to this decline between the years. Service charge income on deposit accounts decreased 8% in the 12 months of 2012 compared to the same period in 2011. The $62,000 decrease in this category was essentially from fewer business customer accounts and a reduction in customer overdraft fees between the two years. The reduction in business checking accounts receiving monthly transaction fees is directly associated with the decrease in outstanding commercial and commercial real estate loans. When a business moves its loans to another financial institution most often the deposits are moved as well. Commercial checking account fees were $18,000 less in 2012 compared to 2011 and overdraft fees were $37,000 less when comparing the same two periods. Recorded gains on loan sales and mortgage loan referral fees together were $298,000 in 2012 compared to $347,000 in 2011. Since opening, the Bank has actively sold and referred residential mortgages to investors. In 2012, all of the loan gains were on residential mortgage loan sales.In 2011, $172,000 of the total gains was from the sale of residential mortgage loans, $51,000 was from mortgage loan referral fees and the remaining $124,000 was from the sale of the guaranteed portion of SBA loans originated by the Bank.The Bank no longer originates SBA loans with the intention of selling the guaranteed portion in the secondary market. During the 12 months of 2012, mortgage activity carried on at a healthy pace in Management’s opinion. Management believes that continued contributions to non-interest income from this source will be crucial to the Bank’s future profitability. Management remains focused on reducing the number of foreclosed properties held. There were 18 foreclosed properties, 11 lots and two parcels of vacant land sold in 2012 compared to ten foreclosed properties and nine lots sold in 2011. Although there were more sales in 2012, there was a $249,000 difference in the outcome of the transactions. In 2012, there was a net loss of $57,000. In 2011, there was a net gain of $192,000 on the sale of foreclosed property. Management continues to evaluate the fair value of properties each quarter but it is difficult to predict if there will be gains or losses on future foreclosed asset sales. There was a gain of $218,000 recorded from the sale of land which the Bank had originally purchased for expansion of its branching system. There was no gain or loss on the sale of premises and equipment in 2011. 23 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The Company recognized a $114,000 decrease in other non-interest income between 2011 and 2012. The largest difference is related to SBA servicing income. Servicing income declined by $78,000 in 2012. In addition to fewer SBA loans being serviced between the two years, there were adjustments to the market value of the servicing rights. Non-interest expenses decreased $1.3 million for the 12 month period ended December 31, 2012 compared to the similar period in 2011. Total non-interest expenses were $8.2 million for 2012 and $9.5 million in 2011. Over 50% of the decline in total non-interest expenses was the result of fewer impairment charges on foreclosed assets. In addition to that favorable outcome, several other categories had notable decreases between the 12 month period of 2011 and 2012. Salaries and benefit expenses totaled $3.8 million for 2012; a reduction of $300,000. Since year-end 2011, full time equivalent employees have been reduced by 3.Several other staff reductions occurred late in 2011 thus the full year impact is being reflected in 2012’s results. There are no plans to reduce the Bank’s staffing levels during the next 12 month period. As a cost saving measure, Company-wide salary increases were discontinued and in the second half of 2009 the Bank’s 401(k) match was ceased. The board intended these measures to be short term until profitability could be restored. In late 2012, the board approved the 2013 budget which allowed for a two percent performance-based salary increase for non-executive level employees at the time of their next scheduled review. There was no change to the 401(k) matching expense. It is not known when the 401(k) matching expense will be restored but should the Bank continue to be profitable and achieve an adequately capitalized regulatory status, the possibility becomes more likely. Furniture and equipment expenses were $402,000 in 2012; down $129,000 compared to 2011. Depreciation and amortization expense on equipment declined by $124,000 between 2011 and 2012. As the Bank’s equipment ages, the assets become fully depreciated and no longer require a monthly expense. Foreclosed asset impairment charges were $380,000 in 2012 compared to $1.0 million in 2011. During the time that foreclosed real properties are waiting to be sold, there will be occasions that the Bank will need to reevaluate the individual market values of each property. If there is evidence that the fair value has declined since the last evaluation, the Bank will incur an impairment charge in order to properly reflect the fair value of the asset at the end of the reporting period. A reduction in this category reflects the referenced stability in local real estate over the last 12 months. Management may still be required to make valuation adjustments in specific instances, but most properties seem to be holding at current values or improving. At December 31, 2012, the Company had 24 foreclosed assets totaling $2.8 million. FDIC premiums decreased 23% to $711,000 in 2012 from $926,000 in 2011. For both years, the Bank was in the FDIC’s highest risk category due to its undercapitalized regulatory capital position and its Consent Order. Partially offsetting this was a beneficial change in the premium calculation for smaller banks, the elimination of the brokered deposit surcharge, and a smaller balance sheet in general. Although the calculation change occurred in the second quarter of 2011, a full year of benefit was received for 2012. The Bank paid a surcharge for brokered deposits for half of 2011 but none in 2012. Management anticipates FDIC premiums to decline further should the Bank achieve an adequately capitalized regulatory status. 24 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS LIQUIDITY AND INTEREST RATE SENSITIVITY The Company’s Asset Liability Committee (“ALCO”), which includes Senior Management, the Bank’s Controller, and Assistant Controller, monitors and manages liquidity and interest rate risk. ALCO reports to the Board of Directors and operates within Board approved policy limits. Liquidity management involves the ability to meet the cash flow requirements of the Bank’s customers.These customers may be either borrowers with credit needs or depositors wanting to withdraw funds. In addition to normal loan funding and deposit flow, the Bank must maintain sufficient liquidity to meet the demands of certain unfunded loan commitments and standby letters of credit.At December 31, 2012, the Bank had a total of $21.8 million in unfunded loan commitments and $1.3 million in unfunded standby letters of credit.Of the total unfunded loan commitments, nearly all were commitments available as lines of creditto be drawn at any time as customers’ cash needs vary. The Bank monitors fluctuations in credit line balances and commitment levels, and includes such data in a liquidity snapshot that is distributed monthly to members of ALCO. Many correspondent banks have actively reduced their credit exposure to other banks by either reducing or cancelling unsecured federal funds lines of credit. At both year-end 2011 and 2012, the Bank had no established overnight federal funds purchase lines through correspondent banks. The Bank’s main sources of liquidity in times of unexpected customer activity are its excess liquidity at the FRB, borrowing capacity at the FHLB, its unencumbered securities, the Discount Window secondary credit borrowing program and the internet time deposit listing service. The Bank plans to maintain excess liquidity in its FRB account and hold an elevated level of unencumbered securities. At year-end 2012, the FRB balance was $17.3 million; the average balance held at the FRB for 2012 was $19.9 million. This compares to an average balance of $19.0 million for 2011. The entire FRB balance less reserve and clearing requirements is available for liquidity purposes. In 2013, management intends to focus on maximizing the Company’s net interest margin due to the significant reduction in the loan portfolio in 2012 and its detrimental impact on interest income. In order to assist in this plan, management plans to reduce excess liquidity held at the FRB when possible. The targeted balance will be between $7 million and $10 million with an average closer to $10 million. Although this is lower than the average balance held during the past two years, management believes this range will be sufficient to cover the upcoming obligations of the Bank’s customers and also provide an excess amount for unknown needs. The Bank had unencumbered securities of $14.4 million on December 31, 2012. This was an increase in securities available to be sold for liquidity purposes of $2.9 million compared to the prior year-end. The process of liquidating securities typically takes a few days. First the Bank needs to find a buyer for the offerings and then the transaction needs a day to settle. In most cases, a security sale can occur in 2-3 days but sometimes it will take longer. The downside of security sales is the potential realization in earnings of market value and book value differences. At year-end 2012, there were $169,000 of unrealized gains and $19,000 of unrealized losses on securities available to be sold for liquidity purposes. 25 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Based on Board approval, the Bank has the authority to borrow up to $20 million from the FHLB. At December 31, 2012, the Bank had the capacity to borrow $2.1 million from the FHLB based on a pledge of residential mortgage loans with a book value of $3.1 million and a fair market value of $2.7 million. The Bank has the ability to borrow $8.7 million based on its stock ownership. In order to borrow the allowable amount based on stock ownership, the Bank would need to pledge more collateral. To do this, management could consider utilizing some of its unencumbered securities or pledging additional residential loans or qualifying loans within the Bank’s commercial real estate portfolio. FHLB guidelines related to pledging this type of loan are very strict thus the Bank has not chosen to actively pursue this possibility since there has been sufficient liquidity and essentially no borrowing needs. As a result of the Consent Order, the Bank is only eligible for secondary credit at the Discount Window. Secondary credit, in essences, mandates that the Bank must fully utilize its other resources before it requests to borrow at the Discount Window. The request would then need to be authorized by the FDIC. Since this resource is not reliable, the Bank does not actively engage in maintaining a meaningful level of pledged assets to support a borrowing. The assets previously pledged are now used to support the $4.3 million collateral assignment for payment system risk. In the event that a borrowing was necessary, the Bank could pledge a portion of its unencumbered assets. At year-end 2011, the Bank had the ability to borrow from the Discount Window $2.9 million based on a pledge of $2.6 million of municipal securities and $4.8 million of qualifying home equity loans.The Bank did not utilize the Discount Window at all in 2011 or 2012. One of the Bank’s core missions is to gather local deposits.However, local deposits are usually slower to accumulate and are often more costly than other alternatives. When liquidity is needed, internet deposits are considered a viable, more cost effective resource. The Bank has been a member of an internet subscription service since December 2009. The internet subscription service allows the Bank to post rates for various terms within a closed network of pre-screened investors across the country. Deposits gathered this way are generally between $50,000 and $99,000 each; up to a maximum of $250,000. These deposits are not considered brokered. In 2012, the Bank gathered $22.0 million to maintain the liquidity of the Bank. The average term for these deposits was over 34 months and the average rate paid was 0.79%. This source of deposits has been instrumental as an ALCO tool because the Bank is able to add longer term funding at rates that are significantly below the local market. ALCO strives to maximize earnings and will make decisions about targeted deposit gathering using these external sources based on many factors including comparative rate data. Another important responsibility of the ALCO is to monitor interest rate risk. Interest rate risk is the exposure to adverse changes in net interest income due to changes in interest rates. The Company employs a variety of measurement techniques to identify and manage this risk. A sophisticated simulation model is used to analyze net interest income sensitivity. The model incorporates actual cash flows and contractual repricing behavior as well as economic and market-based assumptions provided by Senior Management. ALCO strives to maintain a balance between interest-earning assets and interest-bearing liabilities. Overnight investments, on which rates change daily, and loans tied to internal prime rate, differ considerably from long-term investment securities and fixed rate loans.Time deposits over $100,000 and money market accounts are more interest rate sensitive than regular savings accounts.Comparison of the repricing intervals of interest-earning assets to interest-bearing liabilities is a measure of interest sensitivity gap. 26 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Details of the Company’s repricing gap at December 31, 2012 were: Interest Rate Sensitivity Period Within Three to One to After Three Twelve Five Five Months Months Years Years Total Earning assets Interest-bearing deposits in other financial institutions $ $
